PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Scharp, David
Application No. 16/198,793
Filed: November 22, 2018	
Attorney Docket No. 210002-002
:
:
:                        DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed April 4, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to take appropriate action in a timely manner after the decision of January 10, 2022 by the Board of Patent Appeals and Interferences. Therefore, the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b). As no claim was allowed, the application became abandoned on April 11, 2022.  See MPEP 1214.06. The Office mailed a Notice of Abandonment on March 18, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and payment of the RCE fee of $1000.00 and (previously filed brief on January 10 2022), (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.

It is noted that petitioner submitted the $1000.00 Request for Continued Examination (RCE) fee on April 4, 2022. This fee was previously paid on February 18, 2022 and does not need to be collected again. As such, the fee will be credited back to the Deposit Account in due course.

The application is being forwarded to Group Art Unit 1613 for processing of the RCE and for appropriate action by the Examiner in the normal course of business.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.

/DEBRA WYATT/Paralegal Specialist, OPET